Order unanimously affirmed, without costs. Memorandum: The court directed that appellant deliver his file in the underlying action to the attorney substituted in his place and allowed him a charging lien upon the proceeds of the pending lawsuit. The allowance of this charging lien was proper under section 475 of the Judiciary Law (see Matter of Regan v Frisone, Inc., 54 AD2d 1125; see, also, Matter of Cooper, 291 NY 255). The amount of such lien should be determined on a quantum meruit basis, i.e., the reasonable value of the services rendered by appellant. (Matter of Montgomery, 272 NY 323.) It was not necessary, however, that the court make such determination at the time *1062of granting the lien but, rather, it may determine the amount of the lien subsequent to any recovery in the underlying action. Furthermore, the amount of the recovery in that action is one of the elements to be considered in fixing the reasonable value of the services rendered. (Appeal from order of Jefferson Supreme Court—attorney’s fees.) Present—Marsh, P. J., Moule, Dillon and Witmer, JJ.